Order filed March 31, 2017




                                       In The


        Eleventh Court of Appeals
                                   ____________

                              No. 11-17-00017-CV
                                   ____________

                        DENISE MILLER, Appellant
                                          V.
                 JOHN M. HENDERSON, M.D., Appellee


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CV52184


                                     ORDER
      Denise Miller has filed an unopposed motion to abate this interlocutory
appeal. In the motion, Miller states that the parties are awaiting the trial court’s
ruling on her request for a thirty-day extension of time in which to file a
supplemental expert report. Miller also states that further hearings in the trial court
may be needed and that this appeal should be abated in the interest of judicial
economy. Counsel for the appellee does not oppose the motion to abate.
      The motion is granted, and the appeal is abated. The parties are instructed to
notify this court immediately of any pertinent rulings made by the trial court, and
the district clerk is directed to immediately provide this court with a supplemental
clerk’s record containing any further orders of the trial court in this matter.


                                                             PER CURIAM


March 31, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2